Mr. Justice Gordon
delivered the opinion of the court,
From the case stated, we learn that the company defendant is a Pennsylvania corporation, incorporated by the Act of June 21st 1865, and by the supplementary Acts of 15th of April 1869 and 9th of May 1871. That its business is the transportation of grain and other merchandise, to and from the various ports on the great lakes, the cities of Philadelphia and Baltimore and other eastern and southern cities. That it is the owner of certain water-lots in the city of Erie, on which, for the accommodation of its business, it has erected two grain elevators, warehouses and offices, and that upon these the county of Erie has imposed the taxes which are the subject of this contention. Elevators, as we understand the word as here used, are warehouses for the storage and ready shipment of grain, and we presume the docks mentioned in the statement are appurtenances connected with these warehouses, intended for the convenient landing of vessels and the easy disposition of their cargoes. The only question is, was it proper to tax these warehouses for county purposes? We may say, in limine, that the Act of 1870 extended to the defendant by the Act of 1871, applies only to the taxation of dividends and net earnings, and has no application to the question in hand. It has been repeatedly ruled that the property of canal and railroad companies, and other quasi public corporations, necessary for the exercise of their several franchises, as depots, toll-houses and water-stations, is not taxable for local purposes. The reason given for this exemption is that these things enter into the very composition of the works of these corporations, and, without which they could not exercise their corporate functions. On the other hand, it has been often and expressly held that such property as does not enter into the structure of a company’s works, but is used only as a convenience for carrying on its business, is taxable. Warehouses, machine-shops and coal-shutes have been enumerated as property of this character: Railroad v. Berks Co., 6 Barr 70.
We understand that the warehouses, the taxation of which is the subject of controversy, were used not only as storehouses, in the ordinary sense, but also for the transshipment of goods from vessels to railroads, and vice versa, from railroads to vessels. This being so, the case is met in point and ruled by Wayne County v. The Delaware & Hudson Canal Co., 3 Harris 351, wherein it was held, that buildings situated at the junction of a canal and railroad, used for receiving and transshipping goods and merchandise to and from the canal and railroad, to be forwarded along the lines of these works, must be regarded as warehouses and therefore taxable. The *438above cases so exactly cover the case in hand, that without overruling them, the judgment of the court below cannot be affirmed.
The judgment is reversed, and it is now ordered that judgment be entered, on the case stated, for the plaintiff in $675.50 with costs.